DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Note the attach references for a “Brief Description of Drawings”
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (not numbered) recites the limitation "opposing jaws" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-5 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carnesi (2021/0060737).

    PNG
    media_image1.png
    434
    180
    media_image1.png
    Greyscale
Carnesi discloses all of the limitations of claim 1, as best understood, i.e., an adjustable extendable, retractable two jaw wrench Figs. 1, 6-8 having jaws moving simultaneously together or apart depending upon the axial rotation of the central knurled thumb spacer to adjust the opposing jaws to the desired hexagonal or square shaped fastener to be tightened or loosened Fig. 8, the opposing jaws each having a left and right hand thread [0007] to accomplish their simultaneous movement inward or apart.
Regarding claim 2, PA (prior art, Carnesi) meets the limitations, i.e., the wrench of claim 1, wherein said first and second jaws being moved by rotating a member 4 having 4c and second threaded members 4b connected thereto Fig. 1, one end of said first threaded members mate with internal threads formed in said first jaw member 4c, 2d, Fig. 1 and said second threaded member mates with internal threads in second jaw member 4b, 2d.
Regarding claims 3 and 4, as best understood, PA meets the limitations, i.e., the wrench of claim 2, wherein said first and second jaw members are housed in a slidable yoke member 5 within the confines of an upper and lower track defined by housing 10 within the upper and lower main housing covers Figs. 6-8; the wrench being extendable and retractable within the confines of a slotted track Fig. 3 on the opposite end of the tools upper and lower main housing cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Carnesi in view of Chan (8,245,602) and Kozak et al (6,435,065).
Carnesi meets all of the limitations of claim 4, as described above, except for having a serrated main ratcheting gear and a ratcheting two way swiveled pawl to lock said ratcheting gear in one direction for tightening of various fasteners and or swung in the opposite direction to lock said ratcheting gear for loosening of various fasteners; 
    PNG
    media_image2.png
    418
    345
    media_image2.png
    Greyscale
adapter having a 1/4" square top to accept 1/4" square universal sockets.
Chan teaches a double ended wrench with a ratcheting mechanism including a bidirectional pawl 30. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Carnesi with a ratcheting wrench on the other end of the handle as taught by Chan in diversifying the tool, for working of workpieces with ratcheting motion.
The combination meets the claim, except for storing ¼” drives and adapter sockets. Kozak et al. teaches storing bits on a handle of a wrench. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of Carnesi and Chen with storage slots as taught by Kozak et al. for convince of caring bits for driving workpieces. Regarding the type of tools or bits, storing an adapter, it is noted that the slots are already capable of storing such adapters of a similar size, however to modify the size of the slot to store other tools, e.g., adapters for utilizing the tool as a screwdriver would have been obvious to one of ordinary skill in the art, before the effective date of the invention and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Chen double ended wrench and Floyd storing bits or sockets are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
								/Hadi Shakeri/
February 12, 2022						Primary Examiner, Art Unit 3723